Citation Nr: 1028208	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  97-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  

By way of history, the Veteran originally appealed the RO's 
November 1996 denial of his claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).  In 
connection with this appeal, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in April 
1999.  In November 1999, the Board remanded the Veteran's claim 
for further evidentiary development and adjudication.  
Thereafter, the RO continued its prior denial of the claim.  By a 
June 2003 decision, the Board again remanded the Veteran's claim 
for service connection for PTSD, and the RO again continued its 
prior denial.  In a May 2005 decision, the Board denied the 
Veteran's claim for service connection for PTSD.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 2007 
memorandum decision, the Court vacated and remanded the Board's 
May 2005 decision regarding the Veteran's claim for service 
connection for PTSD for additional notice and affirmed the 
Board's prior denial of the issue of entitlement to a compensable 
rating for residuals of excision of a growth from the right lower 
abdomen.  

After ensuring compliance with the Court's August 2007 memorandum 
decision, the Board again denied the Veteran's claim of 
entitlement to service connection for PTSD by a July 2009 
decision.  The Veteran again appealed the denial of his claim to 
the Court.  Based on a March 2010 Joint Motion for Remand (Joint 
Motion), the Court vacated the Board's July 2009 decision and 
remanded the issue for additional development as indicated in 
compliance with the Joint Motion.

In March 2010, a letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  In June 2010, the Veteran's 
representative submitted additional argument.  

As the Joint Motion indicates, the Veteran's appeal is not 
limited to whether he is entitled to service connection for PTSD, 
since the evidence shows that he also has diagnoses of additional 
psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam) (finding that where a Veteran's claim 
"identifies PTSD without more, it cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed" by the 
evidence of record).  Accordingly, the Board has recharacterized 
the issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In its March 2010 Order, by incorporating the terms of the Joint 
Motion, the Court directed the Board to consider the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which was 
decided during the pendency of the Veteran's appeal.  As noted 
above, in Clemons, the Court held that a claim of entitlement to 
service connection for PTSD includes any mental disability that 
may reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  23 Vet. App. 1 (2009).  The Joint Motion noted that the 
Board's July 2009 decision only addressed the Veteran's claim for 
entitlement to service connection for PTSD, even though there 
were other psychiatric diagnoses of record, including affective 
disorder, an anxiety-related disorder, depression, and 
hypochondrias, and that the Board made no findings as to whether 
the Veteran's other psychiatric disabilities were service-
related.  The Joint Motion then directed the Board to 
readjudicate the Veteran's claim with consideration of the 
Court's holding in Clemons. 

Review of the evidence of record reflects that the claim must be 
remanded for further development and readjudication by the RO in 
accordance with Clemons before the Board can readjudicate the 
Veteran's claim.  Specifically, although the RO provided the 
Veteran with a VA examination in April 2001 addressing the 
etiology of his PTSD, the VA examiner did not consider whether 
the Veteran's other diagnosed psychiatric disorders, including 
chronic depressive disorder, chronic anxiety, hypochondrias, or 
affective disorder, are related to his military service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of the 
Board, the Board must supplement the record by seeking an 
advisory opinion or ordering a medical examination).  
Accordingly, the Veteran must be afforded a new VA examination 
which addresses the etiology of all of his diagnosed psychiatric 
disorders of record.  In that regard, the Veteran contends that 
his psychiatric disability was caused by various in-service 
stressors, to include an in-service motor vehicle accident.  The 
Board notes that the occurrence of an in-service motor vehicle 
accident has been substantiated by the record.

In addition, the Board observes that, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 
(July 13, 2010).  Thus, the RO should provide the Veteran with 
appropriate notice of the amended regulation and the new 
requirements for substantiating a claim for PTSD.  The RO should 
also provide the Veteran with the opportunity to present 
additional evidence and argument in support of his claim, and 
should conduct any additional development indicated in compliance 
with the Veteran's response and the new regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice to the Veteran 
of what information or evidence is needed in 
order to substantiate his claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and it must assist the Veteran by 
making reasonable efforts to obtain the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  In addition, the RO must also 
provide the Veteran with notice of the 
amended PTSD regulation and the new 
requirements for substantiating a claim for 
PTSD.  38 C.F.R. § 3.304(f)(3) (2010); 75 
Fed. Reg. 39843 (July 13, 2010).  

2.  Subsequently, the RO must contact the 
Veteran and afford him the opportunity to 
identify or submit any additional pertinent 
evidence or argument in support of his claim 
for entitlement to service connection for an 
acquired psychiatric disorder, to include 
evidence in support of his claim for PTSD 
based on the new regulation, and competent 
evidence that provides a link between any of 
his currently diagnosed psychiatric disorders 
and his active duty service.  Based on his 
response, the RO must attempt to procure 
copies of all identified evidence which has 
not previously been obtained and must conduct 
any additional development indicated.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
identified records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be provided 
with a VA psychiatric examination to 
ascertain the nature, severity, and etiology 
of all diagnosed psychiatric disorders of 
record.  The RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record and 
the examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the Veteran 
was exposed to a stressor in service for the 
purpose of determining the etiology of his 
PTSD.  The examiner must be provided with, 
and review, the Veteran's entire claims file 
and a copy of this Remand in conjunction with 
the examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be accomplished.  
The examiner must integrate the previous 
psychiatric findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric status.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient to 
produce PTSD; and (2) whether there is a link 
between the current symptomatology and one or 
more of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.  
The examiner must also provide an opinion as 
to whether any of the Veteran's other 
psychiatric disorders, including chronic 
depressive disorder, chronic anxiety, 
hypochondrias, and affective disorder, are 
related to any event in service, to include 
the in-service motor vehicle accident.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable. 

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, 
reviewing the additional evidence submitted, 
and conducting any other development that may 
be indicated, the RO must readjudicate the 
Veteran's claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, chronic depressive 
disorder, chronic anxiety, hypochondrias, and 
affective disorder, consistent with the 
Court's holding in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Specifically, the RO 
must determine whether service connection is 
warranted for any of the Veteran's diagnosed 
psychiatric disabilities.  The RO must also 
consider the Veteran's claim for entitlement 
to service connection for PTSD in compliance 
with the new VA regulation.  38 C.F.R. 
§ 3.304(f)(3) (2010); 75 Fed. Reg. 39843 
(July 13, 2010).  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



